Exhibit 10.3

GANNETT CO., INC.

2015 CHANGE IN CONTROL SEVERANCE PLAN



--------------------------------------------------------------------------------

Table of Contents

 

              Page   INTRODUCTION    1.   PURPOSE OF THE PLAN      1    2.  
EFFECTIVE DATE      1    3.   ADMINISTRATION OF THE PLAN      1      (a)    The
Committee      1      (b)    Determinations by the Committee      1      (c)   
Delegation of Authority      2    4.   PARTICIPATION IN THE PLAN      2      (a)
   Designation of Participants      2      (b)    Terminating Status as a
Participant      2    5.   CHANGE IN CONTROL      3    6.   ELIGIBILITY FOR
BENEFITS UNDER THE PLAN      4      (a)    General      4      (b)    Cause     
4      (c)    Good Reason      5      (d)    Certain Terminations Prior to a
Change in Control      6      (e)    No Waiver      6      (f)    Notice of
Termination After a Change in Control      6      (g)    Date of Termination   
  6    7.   OBLIGATIONS OF THE COMPANY UPON TERMINATION      6      (a)   
Cause; Other than for Good Reason      7      (b)    Termination Without Cause;
Good Reason Terminations      7      (c)    Timing of Payments and Release
Condition      10    8.   MITIGATION      10    9.   RESOLUTION OF DISPUTES     
10    10.   LEGAL EXPENSES AND INTEREST      11    11.   FUNDING      11    12.
  NO CONTRACT OF EMPLOYMENT      11    13.   NON-EXCLUSIVITY OF RIGHTS      12
     (a)    Future Benefits under Company Plans      12      (b)    Benefits of
Other Plans and Agreements      12    14.   SUCCESSORS; BINDING AGREEMENT     
12    15.   TRANSFERABILITY AND ENFORCEMENT      12    16.   NOTICES      13   

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

              Page   17.   AMENDMENT OR TERMINATION OF THE PLAN      13    18.  
WAIVERS      14    19.   VALIDITY      14    20.   GOVERNING LAW      14    21.
  SECTION 409A      14    22.   HEADINGS      15   

 

ii



--------------------------------------------------------------------------------

GANNETT CO., INC.

2015 CHANGE IN CONTROL SEVERANCE PLAN

1. Purpose of the Plan. This document establishes the Gannett Co., Inc. 2015
Change in Control Severance Plan (the “Plan”) to assure the Company that it will
have the continued dedication of, and the availability of objective advice and
counsel from, key executives of the Company and its affiliates (as defined
below) notwithstanding the possibility, threat or occurrence of a Change in
Control.

2. Effective Date. The 2015 Change in Control Severance Plan (the “Plan”) shall
become effective on July 28, 2015.

3. Administration of the Plan.

(a) The Committee. The Plan shall be administered (i) by such committee of
non-employee directors as the Board shall appoint (the “Committee”), or (ii) in
the absence of such Committee or if the Committee is unable to act, by the
Board. The members of the Committee shall be entitled to all of the rights to
indemnification and payment of expenses and costs set forth in the Bylaws of the
Company. In no event may the protection afforded the Committee members in this
Section 3(a) be reduced in anticipation of or following a Change in Control.

(b) Determinations by the Committee. Subject to the express provisions of the
Plan and to the rights of the Participants (as defined below) pursuant to such
provisions, the Committee shall have the authority to adopt, alter and repeal
such administrative rules, guidelines and practices governing the Plan as it
shall, from time to time, deem advisable; to designate persons to be covered by
the Plan; to revoke such designations; to interpret the terms and provisions of
the Plan (and any notices or agreements relating thereto); and otherwise to
supervise the administration of the Plan in accordance with the terms hereof.
Prior to a Change in Control, all decisions made by the Committee pursuant to
the Plan shall be made in its sole discretion and shall be final and binding on
all persons, including the Company and Participants. The Committee’s
determinations need not be uniform, and may be made selectively among eligible
employees and among Participants, whether or not they are similarly situated.
Notwithstanding any provision in the Plan to the contrary, however, following a
Change in Control, any act, determination or decision of the Company or the
Committee, as applicable, with regard to the administration, interpretation and
application of the Plan must be reasonable, as viewed from the perspective of an
unrelated party and with no deference paid to the actual act, determination or
decision of the Company or the Committee, as applicable. Furthermore, following
a Change in Control, any decision by the Company or the Committee, as
applicable, shall not be final and binding on a Participant. Instead, following
a Change in Control, if a



--------------------------------------------------------------------------------

Participant disputes a decision of the Company or the Committee relating to the
Plan and pursues legal action, the court shall review the decision under a “de
novo” standard of review. In addition, following a Change in Control, in the
event that (i) the Company’s common stock is no longer publicly traded and
(ii) any securities of the Company’s Ultimate Parent (as defined below) are
publicly traded, then any decisions by the Board with respect to whether a
Participant was terminated for “Cause” shall be made by the board of directors
of the Ultimate Parent. For purposes of the Plan, “Ultimate Parent” means a
publicly traded corporation or entity which, directly or indirectly through one
or more affiliates, beneficially owns at least a plurality of the
then-outstanding voting securities of the Company (including any successor to
the Company by reason of merger, consolidation, the purchase of all or
substantially all of the Company’s assets or otherwise).

(c) Delegation of Authority. The Committee may delegate to one or more officers
or employees of the Company such duties in connection with the administration of
the Plan as it deems necessary, advisable or appropriate.

4. Participation in the Plan.

(a) Designation of Participants. The Board or the Committee shall from time to
time select the employees who are to participate in the Plan (the
“Participants”) from among those management or highly compensated employees of
the Company and its affiliates it determines to be appropriate to include as
Participants, given the purposes of the Plan and the potential effects on the
employee of a Change in Control. The Company shall notify each Participant in
writing of his or her participation in the Plan. For purposes of the Plan, the
term “affiliate” has the meaning set forth in Rule 12b-2 of the General Rules
and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and includes any partnership or joint venture of which the
Company or any of its affiliates are general partners or co-venturers.

(b) Terminating Status as a Participant. A person shall cease to be a
Participant upon (i) the termination of his or her employment by the Company and
any affiliate for any reason prior to a Change in Control, or (ii) the date that
the Company notifies the Participant in writing that such individual’s status as
a Participant has been revoked; provided that such revocation shall not become
effective until 12 months from the date that the revocation notice is provided.
Except as specifically provided herein, the Committee shall have absolute
discretion in the selection of Participants and in revoking their status as
Participants. Notwithstanding the foregoing, no revocation by the Committee of
any person’s designation as a Participant shall be effective if made (i) on the
day of, or within 24 months after, a Change in Control, (ii) prior to a Change
in Control, but at the request of any third party participating in or causing
the Change in Control or (iii) otherwise in connection with, in relation to, or
in anticipation of a Change in Control.

 

- 2 -



--------------------------------------------------------------------------------

5. Change in Control. For purposes of the Plan, “Change in Control” means the
first to occur of the following:

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d 3 promulgated under the Exchange Act)
of 20% or more of either (i) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or one of its affiliates or (D) any acquisition
pursuant to a transaction that complies with Sections 5(c)(i), 5(c)(ii) and
5(c)(iii);

(b) individuals who, as of the Effective Date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(c) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such

 

- 3 -



--------------------------------------------------------------------------------

corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (iii) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

No Participant in this Plan who participates in any group conducting a
management buyout of the Company under the terms of which the Company ceases to
be a public company may claim that such buyout is a Change in Control under this
Plan and no such Participant shall be entitled to any payments or other benefits
under this Plan as a result of such buyout. For purposes of the Plan, no
Participant in this Plan shall be deemed to have participated in a group
conducting a management buyout of the Company unless, following the consummation
of the transaction, such Participant was the beneficial owner of more than 10%
of the then-outstanding voting securities of the Company or any successor
corporation or entity resulting from such transaction.

6. Eligibility for Benefits under the Plan.

(a) General. If a Change in Control shall have occurred, each person who is a
Participant on the date of the Change in Control shall be entitled to the
compensation and benefits provided in Section 7(b) upon the subsequent
termination of the Participant’s employment, provided that such termination
occurs prior to the second anniversary of the Change in Control, unless such
termination is (i) because of the Participant’s death or disability (as
determined under the Company’s Long Term Disability Plan in effect immediately
prior to the Change in Control), (ii) by the Company or its affiliate for Cause,
or (iii) by the Participant other than for Good Reason.

(b) Cause . For purposes of the Plan, “Cause” means:

(i) any material misappropriation of funds or property of the Company or its
affiliate by the Participant;

(ii) unreasonable and persistent neglect or refusal by the Participant to
perform his or her duties which is demonstrably willful and deliberate on the
Participant’s part, which is committed in bad faith or without reasonable belief
that such breach is in the best interests of the Company and which is not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such breach;

(iii) conviction of the Participant of a securities law violation or a felony
involving moral turpitude; or

 

- 4 -



--------------------------------------------------------------------------------

(iv) found by a court of competent jurisdiction in a civil action or by the
Securities and Exchange Commission to have violated any Federal or State
securities law.

Notwithstanding the foregoing provisions of this Section 6(b), the Participant
shall not be deemed to have been terminated for Cause after a Change in Control
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three quarters
of the entire membership of the Board at a meeting of the Board (after
reasonable notice to the Participant and an opportunity for Participant,
together with his or her counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Participant was guilty of conduct
set forth above in this Section 6(b) and specifying the particulars thereof in
detail.

(c) Good Reason. For purposes of the Plan, “Good Reason” means the occurrence
after a Change in Control of any of the following circumstances without the
Participant’s express written consent, unless such circumstances are fully
corrected prior to the Date of Termination (as defined below) specified in the
Notice of Termination (as defined below) given in respect thereof:

(i) the material diminution of the Participant’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;

(ii) a material reduction in the Participant’s base salary or target bonus
opportunity as in effect on the date immediately prior to the Change in Control;

(iii) the relocation of the Participant’s office from the location at which the
Participant is principally employed immediately prior to the date of the Change
in Control to a location 35 or more miles farther from the Participant’s
residence immediately prior to the Change in Control, and recognizing that the
Participant shall be expected to travel on the Company’s business to an extent
substantially consistent with the Participant’s business travel obligations
prior to the Change in Control;

(iv) the failure by the Company or its affiliate to pay any material
compensation or benefits due to the Participant;

(v) (A) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform the Plan, as contemplated in
Section 14, or, (B) if the business of the Company for which the Participant’s
services are principally performed is sold at any time within 24 months after a
Change in Control, there is a material diminution of the Participant’s duties,
authorities or responsibilities from those in effect immediately prior to the
Change in Control; or

(vi) any purported termination of the Participant’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of the
Plan.

 

- 5 -



--------------------------------------------------------------------------------

(d) Certain Terminations Prior to a Change in Control. Anything in the Plan to
the contrary notwithstanding, if a Change in Control occurs and if the
Participant’s employment with the Company terminated prior to the date on which
the Change in Control occurs, and if it is reasonably demonstrated by the
Participant that such termination of employment (i) was at the request of any
third party participating in or causing the Change in Control or (ii) otherwise
arose in connection with, in relation to, or in anticipation of the Change in
Control, then the Participant shall be entitled to all payments and benefits
under the Plan as though the Participant had terminated his or her employment
for Good Reason on the day after the Change in Control. For purposes of this
Section 6(d), a Change in Control means a Change in Control that is also a
change in ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as
amended, (the “Code”) and the Treasury regulations and guidance issued
thereunder (“Section 409A”).

(e) No Waiver. The Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.

(f) Notice of Termination After a Change in Control. Any termination by the
Company, or by the Participant for Good Reason, shall be communicated by Notice
of Termination given in accordance with the Plan. For purposes of the Plan, a
“Notice of Termination” means a written notice that (i) indicates the specific
termination provision in the Plan relied upon, and (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated. With respect to a Notice of Termination given by a
Participant in connection with a termination for “Good Reason” such notice must
be provided within ninety (90) days after the event that created the “Good
Reason”.

(g) Date of Termination. For purposes of the Plan, “Date of Termination” means
(i) if the Participant’s employment is terminated by the Company for Cause, the
date on which the Notice of Termination is given or any later date specified
therein (which, however, shall not be more than 15 days later), (ii) if the
Participant’s employment is terminated by the Participant for Good Reason, the
date specified in the Notice of Termination (which, however, shall not be less
than 30 days or more than 45 days later than the date on which the Notice of
Termination is given), or (iii) if the Participant’s employment is terminated by
the Company other than for Cause, the date on which the Company notifies the
Participant of such termination. In all instances, the Date of Termination shall
mean the date of the Participant’s separation from service within the meaning of
Section 409A.

7. Obligations of the Company upon Termination.

 

- 6 -



--------------------------------------------------------------------------------

(a) Cause; Other than for Good Reason. If the Participant’s employment shall be
terminated for Cause, or if the Participant terminates his or her employment
other than for Good Reason, the Company shall pay the Participant his or her
annual salary through the Date of Termination, to the extent not already paid,
at the rate in effect at the time Notice of Termination is given, plus all other
amounts to which the Participant is entitled under any compensation, benefit or
other plan or policy of the Company at the time such amounts are due, and the
Company shall have no further obligations to the Participant under the Plan.

(b) Termination Without Cause; Good Reason Terminations. Any Participant who
becomes eligible for compensation and benefits pursuant to Section 6(a) shall be
paid or provided the following:

(i) his or her annual base salary through the Date of Termination, to the extent
not already paid, at the rate in effect at the time Notice of Termination is
given and annual bonus for the fiscal year prior to the Date of Termination, to
the extent not already paid;

(ii) as severance pay and in lieu of any further salary or bonus for the period
following the Date of Termination, the Participant shall receive a lump sum
payment equal to his or her “Annual Compensation” (as defined below) multiplied
by the “Multiplier” (as defined below).

For purposes of the Plan: (i) for Participants who formerly participated in the
Company’s 2015 Transitional Compensation Plan immediately prior to commencing
participation in this Plan, “Multiplier” means three (3); and (ii) for other
Participants the “Multiplier” shall be either two (2) or one (1) as assigned to
the Participant by the Board or the Committee.

For purposes of the Plan, “Annual Compensation” means the sum of (A) the
Participant’s annual base salary at the highest rate of salary during the
12-month period immediately prior to the Date of Termination or, if higher,
during the 12 month period immediately prior to the Change in Control (in each
case, as determined without regard for any reduction for deferred compensation,
401(k) Plan contributions and similar items), and (B) the higher of (1) the
average annual bonus the Participant earned with respect to the three fiscal
years immediately prior to the fiscal year in which the Change in Control
occurs; and (2) the average annual bonus the Participant earned with respect to
three fiscal years immediately prior to the fiscal year in which the Date of
Termination occurs. For purposes of this calculation, annual bonuses include
bonuses the Participant received prior to the separation of TEGNA Inc. and the
Company on June 29, 2015;

(iii) with respect to Participants who are “Grandfathered Participants” under
the Company’s Supplemental Retirement Plan (as that term is defined in the
Company’s Supplemental Retirement Plan) payment by the Company to such a
Participant of the value of a monthly amount (calculated as a single life
annuity) equal to the difference

 

- 7 -



--------------------------------------------------------------------------------

between (A) the monthly annuity payable under the Company’s Retirement Plan and
the Company’s Supplemental Retirement Plan as of (1) the date of the Change in
Control, or (2) the Date of Termination, whichever monthly annuity amount may be
higher, and (B) that which would have been paid under such plan(s) had the
Participant remained in the employ of the Company through the third year
anniversary of the date of the Change in Control. For purposes of calculating
this benefit, the Participant shall be credited with the service that the
Participant would have performed if the Participant had remained employed
through the third year anniversary of the date of the Change in Control, the
Participant will be treated as having the age he would have attained on the
third year anniversary of the date of the Change in Control, and the Participant
will be credited with the compensation that the Participant would have received
if the Participant continued to receive the same level of salary and annual
bonus which the Participant received with respect to the fiscal year of the
Company immediately preceding (1) the date of the Change in Control, or (2) the
Date of Termination, whichever level may be higher (assuming that such
compensation was paid to the Participant through the third year anniversary of
the date of the Change in Control in equal monthly installments). The Company
shall pay such benefit in the form of a lump sum distribution on the 30th day
after the Date of Termination; provided that the Participant executes the
agreement described in Section 7(c) by the 30th day after the Date of
Termination. Such amount shall be calculated using the same assumptions and
methodology used for calculating lump sum distributions to participants who
terminate employment after a Change in Control under the Supplemental Retirement
Plan;

(iv) a prorated annual bonus for the portion of the fiscal year elapsed prior to
the Date of Termination in an amount equal to the average annual bonus the
Participant earned with respect to three fiscal years immediately prior to the
fiscal year in which the Date of Termination occurs prorated for the portion of
the fiscal year elapsed prior to the Date of Termination;

(v) an amount equal to the monthly COBRA cost of Executive’s medical and dental
coverage in effect as of the Termination Date multiplied by the lesser of
(1) 18; or (2) 24 minus the number of full months between the date of the Change
in Control and the Date of Termination;

(vi) It is the object of this subsection to provide for the maximum after-tax
income to each Participant with respect to any payment or distribution to or for
the benefit of the Participant, whether paid or payable or distributed or
distributable pursuant to the Plan or any other plan, arrangement or agreement,
that would be subject to the excise tax imposed by Section 4999 of the Code or
any similar federal, state or local tax that may hereafter be imposed (a
“Payment”) (Section 4999 of the Code or any similar federal, state or local tax
are collectively referred to as the “Excise Tax”). Accordingly, before any
Payments are made under this Plan, a determination will be made as to which of
two alternatives will maximize such Participant’s after-tax proceeds, and the
Company must notify the Participant in writing of such determination. The first
alternative is the payment in full of all Payments potentially subject to the
Excise Tax. The second alternative is the payment of only a part of the
Participant’s Payments so that the

 

- 8 -



--------------------------------------------------------------------------------

Participant receives the largest payment and benefits possible without causing
the Excise Tax to be payable by the Participant. This second alternative is
referred to in this subsection as “Limited Payment”. The Participant’s Payments
shall be paid only to the extent permitted under the alternative determined to
maximize the Participant’s after-tax proceeds, and the Participant shall have no
rights to any greater payments on his or her Payments. If Limited Payment
applies, Payments shall be reduced in a manner that would not result in the
Participant incurring an additional tax under Section 409A of the Code.
Accordingly, Payments not constituting nonqualified deferred compensation under
Section 409A shall be reduced first, in this order but only to the extent that
doing so avoids the Excise Tax (e.g., accelerated vesting or payment provisions
in an award will be ignored to the extent that such provisions would trigger the
Excise Tax):

 

  •   Payment of the severance amounts under Section 7(b)(ii)-(v) hereof to the
extent such payments do not constitute deferred compensation under Section 409A.

 

  •   Performance-based awards in accordance with Sections 15.3 and 15.4 of the
Company’s 2015 Omnibus Incentive Compensation Plan (or any predecessor or
successor plan) (the “Omnibus Plan”), but excluding Section 409A Awards (as
defined in such Plan).

 

  •   Non-performance, service-based awards in accordance with Sections 15.3 and
15.4 of the Omnibus Plan, but excluding Section 409A Awards (as defined in such
Plan).

 

  •   Awards of Options and SARs under the Omnibus Plan in accordance with
Sections 15.3 and 15.4 of the Omnibus Plan.

Then, if the foregoing reductions are insufficient, Payments constituting
deferred compensation under Section 409A shall be reduced, in this order:

 

  •   Payment of the severance amounts under Section 7(b)(ii)-(v) hereof to the
extent such payments constitute deferred compensation under Section 409A.

 

  •   Performance-based Section 409A Awards in accordance with Sections 15.3 and
15.4 of the Omnibus Plan.

 

  •   Non-performance, service-based Section 409A awards in accordance with
Sections 15.3 and 15.4 of the Omnibus Plan.

In the event of conflict between the order of reduction under this Plan and the
order provided by any other Company document governing a Payment, then the order
under this Plan shall control.

All determinations required to be made under this Section 7(b)(vi) shall be made
by Ernst & Young LLP, or, if Ernst & Young LLP is not the Company’s nationally

 

- 9 -



--------------------------------------------------------------------------------

recognized independent accounting firm immediately prior to the Change in
Control, such other nationally recognized accounting firm serving as the
Company’s independent accounting firm (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Participant
within ten (10) business days of the termination of employment giving rise to
benefits under the Plan, or such earlier time as is requested by the Company.
All fees, costs and expenses (including, but not limited to, the costs of
retaining experts) of the Accounting Firm shall be borne by the Company. In the
event the Accounting Firm determines that the Payments shall be reduced, it
shall furnish the Participant with a written opinion to such effect. The
determination by the Accounting Firm shall be binding upon the Company and the
Participant.

(c) Timing of Payments and Release Condition. All payments under Sections
7(b)(ii), 7(b)(iii), 7(b)(iv) and 7(b)(v) shall be due and payable in a lump sum
on the 30th day after the Date of Termination; provided that the Participant
executes the attached agreement set forth at Exhibit A (or a substantially
similar agreement) on or before the 30th day after the Date of Termination. The
Participant shall forfeit all rights under this Plan if such agreement is not
executed by that date. The timing of all payments and benefits under this Plan
shall be made consistent with the requirements of Section 409A, and
notwithstanding any provision of the Plan to the contrary, any amount or benefit
that is payable to a Participant who is a “specified employee” (as defined in
Section 409A) shall be delayed until the date which is first day of the seventh
month after the date of such Participant’s termination of employment (or, if
earlier, the date of such Participant’s death), if paying such amount or benefit
prior to that date would violate Section 409A.

8. Mitigation. Except as provided in Section 13(b), the Participant shall not be
required to mitigate the amount of any payment provided for in the Plan by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in the Plan be reduced by any compensation earned by the
Participant as a result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Participant to
the Company, or otherwise.

9. Resolution of Disputes. If there shall be any dispute between the Company and
the Participant (a) in the event of any termination of the Participant’s
employment by the Company, as to whether such termination was for Cause, or
(b) in the event of any termination of employment by the Participant, as to
whether Good Reason existed, then, unless and until there is a final,
nonappealable judgment by a court of competent jurisdiction declaring that such
termination by the Company was for Cause or that the determination by the
Participant of the existence of Good Reason was not made in good faith, the
Company shall pay all amounts, and provide all benefits, to the Participant
and/or the Participant’s family or other beneficiaries, as the case may be, that
the Company would be required to pay or provide pursuant to the Plan as though
such termination were by the Company without Cause or by the Participant with
Good Reason; provided, however, that the Company shall not be required to pay
any disputed amount pursuant to this Section except upon receipt of a written
undertaking by or on behalf of the

 

- 10 -



--------------------------------------------------------------------------------

Participant to repay all such amounts to which the Participant is ultimately
adjudged by such court not to be entitled. Notwithstanding the foregoing, the
payment of any amount in settlement of a dispute described in this Section shall
be made in accordance with the requirements of Section 409A.

10. Legal Expenses and Interest.

(a) If, with respect to any alleged failure by the Company to comply with any of
the terms of the Plan or any dispute between the Company and the Participant
with respect to the Participant’s rights under the Plan, a Participant in good
faith hires legal counsel with respect thereto or institutes any negotiations or
institutes or responds to legal action to assert or defend the validity of, to
interpret, enforce his or her rights under, or recover damages for violation of
the terms of the Plan, then (regardless of the outcome) the Company shall pay,
as they are incurred, the Participant’s actual expenses for attorneys’ fees and
disbursements. The Company agrees to pay such amounts within 10 days following
the Company’s receipt of an invoice from the Executive, provided that the
Executive shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.

(b) To the extent permitted by law, the Company shall pay to the Participant on
demand a late charge on any amount not paid in full when due after a Change in
Control under the terms of the Plan. Except as otherwise specifically provided
in the Plan, the late charge shall be computed by applying to the sum of all
delinquent amounts a late charge rate. The late charge rate shall be a fixed
rate per year that shall equal the sum of 3% plus the “prime rate” of Morgan
Guaranty Trust Company of New York or successor institution (“Morgan”) publicly
announced by Morgan to be in effect on the Date of Termination, or if Morgan no
longer publicly announces a prime rate on such date, any substantially
equivalent rate announced by Morgan to be in effect on such date (or, if Morgan
does not exist on such date, the prime rate published by the Wall Street Journal
on such date) (provided, however, that such rate shall not exceed any applicable
legally permissible rate).

11. Funding. The Company may, in its discretion, establish a trust to fund any
of the payments which are or may become payable to Participant under the Plan,
but nothing included in the Plan shall require that the Company establish such a
trust or other funding arrangement. Whether or not the Company sets any assets
aside for the purposes of the Plan, such assets shall at all times prior to
payment to Participants remain the assets of the Company subject to the claims
of its creditors. Neither the Company nor the Board nor the Committee shall be
deemed to be a trustee or fiduciary with respect to any amount to be paid under
the Plan.

12. No Contract of Employment. The Participant and the Company acknowledge that,
except as may otherwise be provided under any written agreement between the
Participant and the Company, the employment of the Participant by the Company is
“at will” and, subject to such payments as may become due under the Plan, such
employment may be terminated by either the Participant or the Company at any
time and for any reason.

 

- 11 -



--------------------------------------------------------------------------------

13. Non-exclusivity of Rights.

(a) Future Benefits under Company Plans. Nothing in the Plan shall prevent or
limit the Participant’s continuing or future participation in any plan, program,
policy or practice of the Company or any of its affiliates, nor shall anything
herein limit any rights or reduce any benefits the Participant may have under
any agreement or arrangement with the Company or any of its affiliates. Amounts
that are vested benefits or that the Participant is otherwise entitled to
receive under any plan, policy, practice or program of or any agreement or
arrangement with the Company or any of its affiliates at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or agreement or arrangement except as explicitly modified by
the Plan.

(b) Benefits of Other Plans and Agreements. If the Participant becomes entitled
to receive compensation or benefits under the terms of the Plan, such
compensation or benefits will be reduced by other severance benefits payable
under any plan, program, policy or practice of or agreement or other arrangement
between the Participant and the Company (not including payments or distributions
under the Company’s 2015 Omnibus Incentive Compensation Plan). It is intended
that the Plan provide compensation or benefits that are supplemental to
severance benefits and that are actually received by the Participant pursuant to
any plan, program, policy or practice of or agreement or arrangement between the
Participant and the Company, such that the net effect to the Participant of
entitlement to any similar benefits that are contained both in the Plan and in
any other existing plan, program, policy or practice of or agreement or
arrangement between the Participant and the Company will be to provide the
Participant with the greater of the benefits under the Plan or under such other
plan, program, policy, practice, or agreement or arrangement. This Plan is not
intended to modify, amend, terminate or otherwise affect the Company’s 2015
Omnibus Incentive Compensation Plan (or a successor plan), which shall remain a
fully independent and separate plan.

14. Successors; Binding Agreement. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform the Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place. As used in the Plan, “Company” means the Company as
herein defined and any successor to its business and/or assets which assumes and
agrees to perform the Plan, by operation of law or otherwise.

15. Transferability and Enforcement.

 

- 12 -



--------------------------------------------------------------------------------

(a) The rights and benefits of the Company under the Plan shall be transferable,
but only to a successor of the Company, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by or against its
successors and assigns. The rights and benefits of Participant under the Plan
shall not be transferable other than by the laws of descent and distribution.

(b) The Company intends the Plan to be enforceable by Participants. The rights
and benefits under the Plan shall inure to the benefit of and be enforceable by
any Participant and the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Participant should die while any amount would still be payable
to the Participant hereunder had the Participant continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of the Plan to the Participant’s devisee, legatee or other designee or, if
there is no such designee, to the Participant’s estate.

16. Notices. Any notices referred to herein shall be in writing and shall be
deemed given if delivered in person or by facsimile transmission, telexed or
sent by U.S. registered or certified mail to the Participant at his or her
address on file with the Company (or to such other address as the Participant
shall specify by notice), or to the Company at its principal executive office,
Attn: Secretary.

17. Amendment or Termination of the Plan. The Board reserves the right to amend,
modify, suspend or terminate the Plan at any time, provided that:

(a) without the written consent of the Participant, no such amendment,
modification, suspension or termination shall adversely affect the benefits or
compensation due under the Plan to any Participant whose employment has
terminated prior to such amendment, modification, suspension or termination and
is entitled to benefits and compensation under Section 7(b);

(b) no such amendment, modification, suspension or termination that has the
effect of reducing or diminishing the right of any Participant to receive any
payment or benefit under the Plan will become effective prior to the first
anniversary of the date on which written notice of such amendment, modification,
suspension or termination was provided to the Participant, and if such
amendment, modification, suspension or termination was effected (i) on the day
of or subsequent to the Change in Control, (ii) prior to the Change in Control,
but at the request of any third party participating in or causing a Change in
Control or (iii) otherwise in connection with, in relation to, or in
anticipation of a Change in Control, such amendment, modification, suspension or
termination will not become effective until the second anniversary of the Change
in Control; and

(c) the Board’s right to amend, modify, suspend or terminate the Plan is subject
to the requirements of Section 409A to the extent such requirements apply to the
Plan.

 

- 13 -



--------------------------------------------------------------------------------

18. Waivers. The Participant’s or the Company’s failure to insist upon strict
compliance with any provision of the Plan or the failure to assert any right the
Participant or the Company may have hereunder, including, without limitation,
the right of the Participant to terminate employment for Good Reason, shall not
be deemed to be a waiver of such provision or right or any other provision or
right under the Plan.

19. Validity. The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan, and such other provisions shall remain in full force and effect to the
extent permitted by law.

20. Governing Law. To the extent not preempted by federal law, all questions
pertaining to the construction, regulation, validity and effect of the
provisions of the Plan shall be determined in accordance with the laws of the
State of Delaware without regard to the conflict of laws principles thereof.

21. Section 409A. (a) General. It is intended that payments and benefits made or
provided under this Plan shall not result in penalty taxes or accelerated
taxation pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Plan shall be interpreted and administered in
accordance with that intent. If any provision of the Plan would otherwise
conflict with or frustrate this intent, that provision will be interpreted and
deemed amended so as to avoid the conflict. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this Plan
shall be treated as a separate payment of compensation for purposes of applying
the exclusion under Section 409A of the Code for short-term deferral amounts,
the separation pay exception or any other exception or exclusion under
Section 409A of the Code. In no event may a Participant, directly or indirectly,
designate the calendar year of any payment under this Plan. Despite any contrary
provision of this Plan, any references to “termination of employment” or “Date
of Termination” or similar term shall mean and refer to the date of a
Participant’s “separation from service,” as that term is defined in Section 409A
of the Code and Treasury regulation Section 1.409A-1(h).

(b) Delay of Payment. Notwithstanding any other provision of this Plan to the
contrary, if a Participant is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the termination date), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to a Participant under this Plan
during the six (6)-month period immediately following a Participant’s separation
from service (as determined in accordance with Section 409A of the Code) on
account of a Participant’s separation from service shall be accumulated and paid
to such Participant on the first (1st) business day of the seventh (7th) month
following such Participant’s separation from

 

- 14 -



--------------------------------------------------------------------------------

service (the “Delayed Payment Date”). If such Participant dies during the
postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of such
Participant’s estate on the first to occur of the Delayed Payment Date or thirty
(30) calendar days after the date of his or her death.

(c) Reimbursement and In-Kind Benefits. Notwithstanding anything to the contrary
in this Plan, all reimbursements and in-kind benefits provided under this Plan
that are subject to Section 409A of the Code shall be made in accordance with
the requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
Participant’s lifetime (or, if longer, through the twentieth (20th) anniversary
of the Effective Date) or during a shorter period of time specified in this
Plan); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

22. Headings. The headings and paragraph designations of the Plan are included
solely for convenience of reference and shall in no event be construed to affect
or modify any provisions of the Plan.

 

Dated: July 28, 2015     GANNETT CO., INC.     By:  

/s/ David Harmon

    Name:   David Harmon     Title:   Chief People Officer

 

- 15 -



--------------------------------------------------------------------------------

Exhibit A

Release of Claims and Restrictive Covenant Agreement

This Release of Claims and Restrictive Covenant Agreement (this “Agreement”) is
entered into among [                    ] and Gannett Co., Inc. (the “Company”)
in connection with your separation of employment from the Company in accordance
with the Gannett Co., Inc. 2015 Change in Control Severance Plan (the “Plan”).
Capitalized terms used and not defined herein shall have the meanings provided
in the Plan. The parties agree to the following:

(1) Date of Termination. Your final day as an employee of the Company is
                    , 20         (the “Date of Termination”).

(2) Severance Amount. Provided that you execute this Agreement and that it
becomes effective in accordance with paragraph 8 hereof, on
                    , 20        , you will receive a lump sum cash payment in
the amount of $                    , less legally-required withholdings, payable
on                     .

(3) Release Deadline. You will receive the benefits described in paragraph 2
above only if you sign this Agreement on or before                     ,
20        . In exchange for and in consideration of the benefits offered to you
by the Company in paragraph 2 above, you agree to the terms of this Agreement.

(4) Release of Claims. You agree that this is a full and complete Release of
Claims. Accordingly, you and the Company agree as follows:

 

  (a) The Release of Claims means that you agree to give up forever any and all
legal claims, or causes of actions, you may have, or think you have, against the
Company, any of its subsidiaries, related or affiliated companies, including any
predecessor or successor entities, and their respective directors, officers, and
employees (collectively, the “Company Parties”). This Release of Claims includes
all legal claims that arose at any time before or at the time you sign this
Agreement; it also includes those legal claims of which you know and are aware,
as well as any legal claims of which you may not know or be aware, including
claims for breach of contract, claims arising out of any employment agreement
you may have or under the Plan, claims of intentional or negligent infliction of
emotional distress, defamation, breach of implied covenant of good faith and
fair dealing, and any other claim arising from, or related to, your employment
by the Company. In addition, the Company Parties agree to give up forever any
and all legal claims, or causes of action, they may have or think they may have
against you, including all legal claims that arose at any time before or at the
time you sign this Agreement, whether known to the Company Parties or not.

Notwithstanding the foregoing, by executing this Release of Claims, (i) you will
not forfeit or release your right to receive your vested benefits under the
Gannett

 

- 16 -



--------------------------------------------------------------------------------

Retirement Plan, the Gannett Co., Inc. 401(k) Savings Plan, the Gannett
Supplemental Retirement Plan, the Gannett Co., Inc. 2015 Omnibus Incentive
Compensation Plan and the Gannett Co., Inc. Deferred Compensation Plan (but you
will forfeit your right to receive any further severance or annual bonus award);
any rights to indemnification and advancement of expenses under the Company’s
By-laws and/or directors’ and officers’ liability insurance policies; any other
rights under the Plan that are intended to survive a termination of employment;
or any legal claims or causes of action arising out of actions allegedly taken
by the Company after the date of your execution of this Agreement; and (ii) none
of the Company Parties will forfeit or release any right to recoup compensation
under the claw back provisions of under any plan or policy of the Company or
applicable law; any rights under the Plan which are intended to survive a
termination of employment (including, but not limited to, your restrictive
covenant and confidentiality obligations); any claims based on your fraud or
conduct which was committed in bad faith or arising from your active and
deliberate dishonesty; any claims for which you have no rights to
indemnification and advancement of expenses under the Company’s By-laws and/or
directors’ and officers’ liability insurance policies; or any legal claims or
causes of action arising out of actions allegedly taken by you after the date of
your execution of this Agreement. The matters referenced in clauses (i) and
(ii) of this paragraph are referred to as the “Excluded Matters.”

 

  (b) Several laws of the United States and of the Commonwealth of Virginia
create claims for employees in various circumstances. These laws include the Age
Discrimination in Employment Act of 1967, as amended by the Older Worker Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, the Americans With Disabilities Act, the Genetic Information
Non-discrimination Act, and the Virginia Human Rights Act. Several of these laws
also provide for the award of attorneys’ fees to a successful plaintiff. You
agree that this Release of Claims specifically includes any possible claims
under any of these laws or similar state and federal laws, including any claims
for attorneys’ fees.

 

  (c) By referring to specific laws we do not intend to limit the Release of
Claims to just those laws. All legal claims for money damages, or any other
relief that relate to or are in any way connected with your employment with the
Company or any of its subsidiaries, related or affiliated companies, are
included within this Release of Claims, even if they are not specifically
referred to in this Agreement. The only legal claims that are not covered by
this Release of Claims are the Excluded Matters.

 

  (d) Except for the Excluded Matters, we agree that neither party will say
later that some particular legal claim or claims are not covered by this Release
of Claims because we or you were unaware of the claim or claims, because such
claims were overlooked, or because you or we made an error.

 

- 17 -



--------------------------------------------------------------------------------

  (e) We specifically confirm that, as far as you or the Company know, no one
has made any legal claim in any federal, state or local court or government
agency relating to your employment, or the ending of your employment, with the
Company. If, at any time in the future, such a claim is made by you or the
Company, or someone acting on behalf of you or the Company, or by some other
person or a governmental agency, you and the Company agree that each will be
totally and completely barred from recovering any money damages or remedy of any
kind, except in the case of any legal claims or causes of action arising out of
any of the Excluded Matters. This provision is meant to include claims that are
solely or in part on your behalf, or on behalf of the Company, or claims which
you or the Company have or have not authorized.

 

  (f) This Agreement, and the Release of Claims, will not prevent you from
filing any future administrative charges with the United States Equal Employment
Opportunity Commission (“EEOC”) or a state fair employment practices (“FEP”)
agency, nor from participating in or cooperating with the EEOC or a state FEP
agency in any investigation or legal action undertaken by the EEOC or a state
FEP agency. However, this Agreement, and the Release of Claims, does mean that
you may not collect any monetary damages or receive any other remedies from
charges filed with or actions by the EEOC or a state FEP agency.

(5) Restrictive Covenants.

 

  (a)

You agree that in consideration for the payments under paragraph 2 above, for a
period of six (6) months after the Date of Termination (the “Restricted
Period”), you will not, without the written consent of the Company, obtain or
seek a position with a Competitor (as defined below) in which you will use or
are likely to use any confidential information or trade secrets of the Company,
or which you would have duties for such Competitor within the United States that
involve Competitive Services (as defined below) and that are the same or similar
to those services actually performed by you for the Company. For purposes of
this paragraph 5, “Competitive Services” means the provision of goods or
services that are competitive with any goods or services offered by the Company
as of the date of this Agreement, including, but not limited to newspapers,
non-daily publications, digital, Internet, and other news and information
services, and “Competitor” means any individual or any entity or enterprise
engaged, wholly or in part, in Competitive Services. The parties acknowledge
that the Company may from time to time during the term of this Agreement change
or increase the line of goods or services it provides, and you agree to amend
this Agreement from time to time to include such different or additional goods
and services to the definition of “Competitive Services” for purposes of this
paragraph 5. You agree that due to your position of trust and confidence the
restrictions contained in this paragraph 5(a) are reasonable, and the benefits
conferred on you in this Agreement are adequate consideration, and

 

- 18 -



--------------------------------------------------------------------------------

  since the nature of the Company’s business is national in scope, the
geographic restriction herein is reasonable. [This restrictive covenant only
applies to the Company’s Chief Executive Officer.]

 

  (b) You understand and agree that the relationship between the Company and
each of its employees constitutes a valuable asset of the Company and may not be
converted to your own use. Accordingly, you hereby agree that during the
Restricted Period, you shall not, directly or indirectly, on your own behalf or
on behalf of another person, solicit or induce any employee of the Company to
terminate his or her employment relationship with the Company or any affiliate
of the Company or to enter into employment with another person or entity. The
foregoing shall not apply to employees who respond to solicitations of
employment directed to the general public or who seek employment at their own
initiative.

 

  (c) You agree that you will not make any statements, oral or written, or cause
or allow to be published in your name, or under any other name, any statements,
interviews, articles, books, web logs, editorials or commentary (oral or
written) that are critical or disparaging of the Company, or any of their
operations, or any of their officers, employees or directors. Likewise, the
Company agrees that it will not make, and will use reasonable efforts to ensure
that directors and officers of the Company do not make, any statements, oral or
written, or cause to be published in the Company’s name, any statements,
interviews, articles, editorials or commentary (oral or written) that are
critical or disparaging of you. It is understood that merely because a personal
statement is made by a Company employee does not mean that it is made “in the
Company’s name”.

 

  (d) You agree that unless duly authorized in writing by the Company, you will
not at any time divulge or use in connection with any business activity any
trade secrets or confidential information first acquired by you during and by
virtue of your employment with the Company.

 

  (e) You acknowledge that a breach of this paragraph 5 would cause irreparable
injury and damage to the Company which could not be reasonably or adequately
compensated by money damages, and the Company acknowledges that a breach of
paragraph 5 would cause irreparable injury and damage to you, which could not be
reasonably or adequately compensated by money damages. Accordingly, each of you,
the Company acknowledges that the remedies of injunction and specific
performance shall be available in the event of such a breach, and the
non-breaching party shall be entitled to money damages, costs and attorneys’
fees, and other legal or equitable remedies, including an injunction pending
trial, without the posting of bond or other security. Any period of restriction
set forth in this paragraph 5 shall be extended for a period of time equal to
the duration of any breach or violation thereof.

 

- 19 -



--------------------------------------------------------------------------------

  (f) In the event of your breach of this paragraph 5, in addition to the
injunctive relief described above, the Company’s remedy shall include the
forfeiture and return to the Company of any payment made to you or on your
behalf under paragraph 2 above.

 

  (g) In the event that any provision of this paragraph 5 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this paragraph 5 enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement.

(6) Entire Agreement. You agree that this Agreement contains all of the details
of the agreement between you and the Company with respect to the subject matter
hereof. Nothing has been promised to you, either in some other written document
or orally, by the Company or any of its officers, employees or directors, that
is not included in this Agreement.

(7) No Admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of Company
Parties.

(8) Governing Law and Venue. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State. The parties agree to submit to
the jurisdiction of the federal and state courts sitting in Delaware, for all
purposes relating to the validity, interpretation, or enforcement of this
Agreement.

(9) Time to Consider; Effectiveness. Please review this Agreement carefully. We
advise you to talk with an attorney before signing this Agreement. So that you
may have enough opportunity to think about this offer, you may keep this
Agreement for twenty-one (21) days from the date of termination of your
employment. You acknowledge that this Agreement was made in connection with your
participation in the Plan and was available to you both prior to and immediately
at the time of your termination of employment. For that reason you acknowledge
and agree that the twenty-one (21)-day consideration period identified in this
paragraph commenced to run, without any further action by the Company
immediately upon your being advised of the termination of your
employment. Consequently, if you desire to execute this Agreement, you must do
so no later than                     , 20        . Should you accept all the
terms by signing this Agreement on or before                     , 20        ,
you may nevertheless revoke this Agreement within seven (7) days after signing
it by notifying                      in writing of your revocation. We will
provide a courtesy copy to your attorney, if you retain one to represent you. If
you wish to accept this Agreement, please confirm your acceptance of the terms
of the Agreement by signing the original of this Agreement in the space provided
below. The Agreement will become effective, and its terms will be carried out
beginning on the day following the seven (7)-day revocation period.

 

- 20 -



--------------------------------------------------------------------------------

(10) Knowing and Voluntary. By signing this Agreement you agree that you have
carefully read this Agreement and understand its terms. You also agree that you
have had a reasonable opportunity to think about your decision, to talk with an
attorney or advisor of your choice, that you have voluntarily signed this
Agreement, and that you fully understand the legal effect of signing this
Agreement.

 

Date:  

 

   

 

      EMPLOYEE Date:  

 

   

 

      GANNETT CO., INC.       By:         Title:  

 

- 21 -